Citation Nr: 0929449	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-13 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for anosmia.

2.  Entitlement to service connection for cysts or lipomata 
on torso.

3.  Entitlement to service connection for tinea corporis.

4.  Entitlement to service connection for varicose or spider 
veins, right leg.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The Veteran had active service from September 1987 to July 
1991.  He was born in 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran provided testimony 
before a Decision Review Officer (DRO) at the VARO in April 
2006; a transcript is of record. 

The Veteran also provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing the RO in 
January 2008; a transcript is of record.  He submitted 
additional evidence at that time, including written 
statements as to claimed in-service stressor events and 
copies of two photographs, as to all of which he provided 
oral waiver of initial consideration by the RO.  

In June 2008, the Board denied entitlement to service 
connection for hearing loss in the right ear, and for 
pericarditis.  The Board also remanded the case on the issues 
shown on the first page herein, as well as entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD and depression, and headaches.

After development on the latter two issues, service 
connection was granted for PTSD with depression and 
headaches, and a 50 percent rating assigned from December 31, 
2003; those issues are no longer part of the current appeal.  



Service connection is also now in effect for irritable bowel 
syndrome, currently evaluated as 30 percent disabling; 
gastroesophageal reflux disorder (GERD), rated as 10 percent 
disabling; and right epididymal cyst (claimed as spermatocele 
on testicle), rated at 0 percent (noncompensable).

Issues ## 2 and 3 are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has spider or varicose veins of the right leg which are in 
any way associated with active military service.

2.  The evidence raises a reasonable doubt as to whether the 
Veteran's anosmia is the result of in-service environmental 
exposures and/or service-connected disabilities including 
mental health problems and headaches.



CONCLUSIONS OF LAW

1.  Spider or varicose veins of the right leg were not 
incurred in or aggravated by service and is not due to any 
disability of service origin, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

2.  Giving the benefit of the doubt to the Veteran, anosmia 
was incurred in service and/or is associated with service-
connected disabilities.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.310 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters, and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). Service connection may be granted 
for disease that is diagnosed after discharge, when all the 
evidence, including that pertinent to service, established 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In each case where a Veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such Veteran's service as 
shown by such Veteran's service record, the official history 
of each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
Veteran's alleged disability and that the Veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Secondary service connection may also be granted, where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-
connected disorder that is proximately due to or the result 
of a service-connected disability, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).  
When service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  See id.

During the pendency of this claim and appeal, an amendment 
was made, effective from October 10, 2006, to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulatory amendment that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of secondary service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, the RO will need 
consider both the old and the revised provisions of 38 C.F.R. 
§ 3.310(b) in considering the claim for secondary service 
connection.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, a layperson is permitted 
to provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

With regard to each of the remaining pending appellate 
issues, the Board has reviewed all of the evidence in the 
appellant's claims file.  Although there is an obligation to 
provide adequate reasons or bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Varicose or Spider Veins, Right Leg

As noted in the 2008 Board action, the Veteran's service 
treatment records (STRs) show no varicose or spider veins.  
On VA examinations in 2004, he was noted to have varicose or 
spider veins.  He said they had not seemed to be present in 
service, but had developed after separation from service.  He 
also had scattered spider veins over the left posterior calf 
plus one which was a 1 cm., dilated venule.  The examiner's 
conclusions related solely to these findings are not be 
reflective of an "undiagnosed condition" (under Persian 
Gulf War presumption regulations) but did not address whether 
any of these had a relationship to service.

The Board remanded the case for further medical analysis, 
which was undertaken in August 2008.  The examiner noted his 
history of having developed the vein symptoms soon after 
discharge from service.  The Veteran was noted to now be an 
electronic technician and was on his feet all day.  On 
examination, he had a dilated varicose vein in the mid 
posterior right calf measuring 1.8 cm.  There were dilated 
veins or mild varicosities extending below it form 4 cm. less 
than 0.75 cm. in diameter.  Extending superiorly almost to 
the popliteal fossa was a 10 cm. small varicose vein of about 
0.75 cm. in diameter.  None was tender or thrombosed and were 
easily compressible and uncomplicated.  He also had some 
spider veins present over the right and left medial ankle 
areas without tenderness or hyperpigmentation or other skin 
abnormalities.  The Veteran observed that he had seen them, 
not in service but soon thereafter in 1992, and that he had 
seen the spider veins sometime thereafter.  The examiner 
concluded that they did not have a known relationship to 
service.

In assessing the Veteran's current spider and varicose veins, 
it is acknowledged that neither condition was present in 
service.  He says that he first saw them soon after service, 
and this may well be true; he is certainly qualified to make 
such an observation.  Nonetheless, he is not qualified to 
provide a causal or etiological nexus between them and 
service, and that has not been done by other, professional 
evidence.  Based on the medical opinion that they are 
unrelated to service, the evidence is not equivocal, and the 
preponderance of the evidence is against service connection.

Anosmia

As noted in the 2008 Board action, the Veteran's STRs do not 
identify anosmia in service, but by his own admission, he has 
had it for some time, starting in the years soon after 
separation.  Often anosmia is a disability which may have an 
incipient and thus inauspicious onset.  It is unclear to what 
this is attributable.  One VA examiner recommended a special 
neurological evaluation, but this was not then undertaken.  
It was suggested that both his headaches and anosmia may have 
organic as well as psychiatric components.  As noted above, 
since the 2008 Board remand, service connection has been 
established for PTSD with depression and headaches.

The Board remanded the case, in part,  for further medical 
discussion of the anosmia issue.  In summary, that report, 
dated in August 2008 noted that the Veteran had some lack of 
sensitivity to taste and could sense mint but not other 
flavors.  He had lost the ability to distinguish different 
foods.  Various earlier tests had been inconclusive as to 
what had caused his loss of smell.  Noting that he was 
lacking the claims file to review, the examiner concluded 
that the Veteran had:

Migraine headaches secondary to the 
stresses of explosions and gas warfare 
issues in the Desert Storm of 1990 and 
1991, lack of sense of smell of 
undetermined etiology possibly secondary 
to some exposure to toxic condition(s) in 
reference to the Iraq Desert Storm 
Conflict. . . .  (Emphasis added.)

My impression is that the migraine 
headaches are related to an organic 
disorder.  It is also true that the dense 
loss of sense of smell must be more 
likely organic than psychiatric in 
nature.  My conclusion is based on just 
clinical experience with this kind of 
disorder.  The sense of smell when lost 
is difficult to prove with any test.  
Only when there is a tumor present can we 
find more definitive options. . . .

The Board finds that, at this stage of development of this 
issue, there is no sound basis for returning the case again 
for a medical opinion which apparently would difficult or 
impossible to render with any certitude.  Nonetheless, it 
appears that the Veteran's anosmia may well be due to one of 
several causes, e.g., exposure to toxic materials during his 
period of service, or associated with his headaches (or 
whatever is the cause of the headaches) and/or mental health 
problems, for all of which he now has service connection.  
Accordingly, we believe a reasonable doubt is raised which 
will be resolved in his favor, and service connection for 
anosmia is granted.


ORDER

Service connection for spider and/or varicose veins, right 
leg, is denied.

Service connection for anosmia is granted.


REMAND

Cysts, lipomata, tinea corporis

As noted in the 2008 Board action, the Veteran's STRs show a 
variety of complaints of lumps, lesions, or rashes in several 
locations.  On his entrance examination, he gave a history 
having a skin disease which he clarified had been acne; no 
clinical residuals were noted on examination.  In service, 
the clinical descriptions included a small cluster of 
erythematous papules in the right inguinal region (felt to be 
either possible folliculitis or, in the case of two of the 
lesions, concurrent molluscum contagiosum); scabies; and a 
nevus and/or mole behind his left ear (which was removed 
after it changed in color, with a subsequent pathological 
diagnosis of a pigmented compound nevus).

After service, private treatment records include a 10-day 
period of itching in his right and cubital areas which spread 
to his necklace area, and then started to be elevated with a 
scaly center.  The diagnosis was tinea corporis, and he was 
also noted to have what seemed to be a small foreign body in 
his left elbow.  It was felt to be suggestive of a fungal 
problem, a tinea infection, when he was seen in September 
2003.  

Other post-service clinical findings included urethral warts 
in December 1995; and a viral or seed wart on the site of 
prior removal of a foreign body from the palm of his hand in 
April 1999.   

In his initial claim, the Veteran said that he had developed 
rashes since service, and an orange discoloration of his skin 
similar to that manifested by other Veterans of the Persian 
Gulf War and exposures.

On VA examinations in 2004, the Veteran was noted to have had 
a similar rash, diagnosed as tinea corporis.  He also 
reported that after return from the Gulf, he had developed 
lumps on his torso on his left upper abdomen, left and right 
flank, and over the clavicle.  He said that they had been 
called fatty tumors by the physicians who saw them.  On 
examination there was no active skin infection, but multiple 
cysts or possible lipomata were described.  The examiner's 
conclusions related solely to these findings not being 
reflective of an "undiagnosed condition" (under Persian 
Gulf presumption regulations) but did not address whether any 
of them had a relationship to service, other than the right 
epididymal cyst (claimed as spermatocele on testicle), for 
which he now has service connection. 

On the very limited dermatological examination conducted 
pursuant to the Board's 2008 remand, the examiner reported 
that the Veteran had first noted lipoma in 1991 and had been 
told by a physician that they were benign so he did not 
receive treatment.  He now had then on a constant basis in 
various locations on both flanks and abdomen.  He has also 
been diagnosed with tinea corporis soon after service, and 
had been given cream, with some resolution.  No other active 
current skin lesions were observed.  No opinions were 
provided as to the source of any skin problems and their 
probable etiology to service.

From the outset, the Board is well aware of the Court 
decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a 
case which, like this one, concerned the evaluation of a 
service-connected disorder which fluctuated in its degree of 
disability, in that instance, a skin disorder which had 
"active and inactive stages" or was subject to remission 
and recurrence.  The Court also remanded that case for VA to 
schedule the Veteran for an examination during an "active" 
stage or during an outbreak of the skin disorder.  Ardison, 
at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992) (holding that "it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed").  However, that 
requirement must also be compared with Voerth v. West, 13 
Vet. App. 117, 122 (1999), where another examination was held 
not to be required when the disability in question did not 
adversely affect earning potential, and wherein the Court 
held that the Board did not err in not requiring an 
additional examination during a period of inflammation.

The Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim.

In this case, it appears that the Veteran still now has, or 
has previously had, one or more dermatological problems.  The 
issue continues to be whether they are or are not due to 
service.  And while a VA examination was undertaken in 2008, 
there appears to have been no attempt to do so when the skin 
lesions were active, nor was a nexus opinion provided with 
regard to any of the claimed problems.  

While the Board is loath to delay the case any further, we 
simply do not have sufficient evidence to render a fully 
responsive and equitable resolution of the remaining pending 
dermatological-related issue(s) at this time.  Moreover, if 
additional facets of the prior remand can be fulfilled, 
and/or if their lack of fulfillment was not due to fault on 
the part of the Veteran, he is entitled to have this 
undertaken.  See, e.g., Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the Veteran has clinical data 
relating to treatment for skin problems in 
or since service, he should provide it.  
VA should assist as feasible.

    2.  He should be given a dermatological 
evaluation by a specialist who has not 
previously seen him, at a time when the skin 
lesions are active, if possible, with 
photographs of any lesions to accompany the 
claims file if it must be returned to the 
Board.  The examiner should describe current 
skin problems, and any which may have been 
present since service, with an opinion as to 
their etiology stated in terms as noted below.   

a.  As to each skin disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder was caused 
directly by or arose during his military 
service, or developed after service as due 
to, the result of, or aggravated by a 
service-connected disability, or whether 
such incurrence, causation, or aggravation 
is unlikely (i.e., less than a 50-50 degree 
of probability).

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it).

3.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for service connection for 
dermatological disability to include cysts or 
lipomata and tinea corporis.  If the decision 
remains adverse, provide him and his 
representative with an appropriate 
Supplemental Statement of the Case.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


